DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 22 Apr. 2021 is acknowledged.

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
“an air flow generation unit for generating an air flow” in claim 1 with the generic placeholder of “unit” and the function of generating an air flow”, with the structure from page 7 of: a fan.
“a container detachment mechanism for pressing the duct member” in clam 3 with the generic placeholder of “mechanism” and the function of “for pressing the duct member”, with the structure from page 8 of: moving the duct member 30 up and down with respect to the water container 10 and, when the water container 10 is attached to the main body portion 1a, creates a state in which the duct member 30 is in pressure contact with the water container 10; the container detachment mechanism 50 includes a spring 51 disposed between the main body portion 1a and the duct member 30, a protrusion 35 (example of the first engaging portion) formed on the lower portion of the duct member 30, and a recess 15 (example of the second engaging portion) formed in the upper portion 101 of the container main body 10a.
“a first elastic member that is capable of urging the duct member” in clam 5 with the generic placeholder of “member” and the function of “urging the duct member”, with the structure from page 8 of:
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“an electrostatic atomization unit” in claim 1 with the generic placeholder of “unit”, however “electrostatic atomization” provides sufficient structure of an atomizer.
“a duct member” in claim 3 with the generic placeholder of “member”, however “duct” provides sufficient structure of a duct.
“a first engaging portion” in claim 6 with the generic placeholder of “portion”, however the limitation does not have a function.
“a second engaging portion” in claim 6 with the generic placeholder of “portion”, however the limitation does not have a function.
“a second elastic member” in clam 8 with the generic placeholder of “member” however the limitation does not have a function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Isamu et al. JPH05302739 published 16 Nov. 1993 as translated by EPO (hereafter Isamu) and further in view of Yamaguchi et al. WO 2008/007704 published 17 Jan. 2008 as translated by Google (hereafter Yamaguchi)

Regarding claim 1, Isamu teaches an atomizing apparatus (Fig 3), comprising:
a main body portion (portion 14a/14b);
a container (1) that is detachable (where the container is shown in Fig 3 as connected to the main body portion with screws) from the main body portion and is capable of storing a liquid (water), the container including a first ventilation hole (hole connected to pipe 4) and a second ventilation hole (hole connected to pipe 5);
a first air flow path (path from fan 7 through pipes 6 and 4) including a first end (end closer to fan 7) and a second end (end closer to container 1), the second end connecting to the first ventilation hole (via pipe 4);
a second air flow path (path from tank 1 through pipe 5 and out port 15) including a third end (end closer to container 1) and a fourth end (end closer to outlet 15), the third end connecting to the second ventilation hole (via pipe 5), the fourth end including an air exhaust port (15);
an air flow generation unit (7, ¶3) for generating an air flow that causes air to flow through the first air flow path, through the container, and through the second air flow path (¶4, see air flow arrows in Fig 3).
Isamu does not teach
the first end including an air suction port; and
an electrostatic atomization unit disposed on the second air flow path. 
Yamaguchi teaches a humidifier (Fig 1) comprising a container (container holding water 116) and a fan (113) where the fan is located after the air has been humidified (as shown in Fig 1, ¶25) in order to electrostatically discharge high humidity air (¶25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Isamu (7) by incorporating the fan (113) after humidification of Yamaguchi in order to electrostatically discharge high humidity air (¶25).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Isamu (7) by 
Yamaguchi further teaches an electrostatic atomization unit (10) disposed on the second air flow path (path from water 116 to outlet 114 in Fig 1) in order to discharge fine particles (¶6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second air flow path (path from tank 1 through pipe 5 and out port 15) of Isamu by incorporating the electrostatic atomization unit (10) of Yamaguchi in order to discharge fine particles (¶6).

Regarding claim 2, Isamu in view of Yamaguchi teaches all the limitations of claim 1. Isamu further teaches wherein the first ventilation hole and the second ventilation hole are open in a same direction (where Fig 1 shows the two holes open upward).

Regarding claim 10, Isamu in view of Yamaguchi teaches all the limitations of claim 1. Isamu further teaches a humidifier (humidifier of container 1) for humidifying the air that passes through the container (¶4, ¶6).


Allowable Subject Matter
Claims 3-6, 8-9, and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the closest prior art is Isamu et al. JPH05302739 and Kawashima et al. US 9,415,412. Isamu teaches a humidifier comprising a container and a duct member. Kawashima teaches a container detachment mechanism which presses a duct member comprising 62 against a duct portion 4 of the container. No prior art teaches the container detachment mechanism as claimed. The modification would not have been obvious because the prior art does not teach a motivation for the duct member being in pressure contact with the water container; the container detachment mechanism including a spring disposed between the main body portion and the duct member, a protrusion (the first engaging portion) formed on the lower portion of the duct member, and a recess (the second engaging portion) formed in the upper portion of the container main body. No prior art, alone or in combination, teaches all the limitations of claim 3. 
Claims 4-9 and 11 depend upon claim 3.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 depends upon claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.